PER CURIAM.
After carefully reviewing the record and briefs in this case, we have concluded that the trial court erred in reasoning that the riprap and bedding stone was delivered “as needed” in accordance with the contract terms solely on the basis of its finding that the progress of the construction project in which appellant Servidone Construction Corporation was engaged was not impeded by the absence of materials appellee Southeast Materials Corporation was to supply. Nevertheless, the remaining findings by the trial court are supported by the evidence and are sufficient to sustain the final judgment.
Accordingly, the final judgment is AFFIRMED.
BOARDMAN, A.C.J., and RYDER and DANAHY, JJ., concur.